Case 18-01093-KHK            Doc 12    Filed 10/09/18 Entered 10/09/18 16:19:05      Desc Main
                                       Document     Page 1 of 3


Jeffrey L. Tarkenton (VSB No. 20631)
Womble Bond Dickinson (US) LLP
1200 Nineteenth Street, N.W.
Suite 500
Washington, DC 20036
(202) 857-4450 – Telephone
(202) 261-0050 – Facsimile

Counsel for Wells Fargo Bank, N.A., d/b/a Wells
 Fargo Home Mortgage, in its capacity as servicer
 for HSBC Bank USA, National Association, as
 Trustee for Nomura Asset Acceptance
 Corporation, Mortgage Pass-Through Certificates,
 Series 2005-AR6

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

IN RE:                                              )
                                                    )
ALICE THOMAS,                                       )   Bankruptcy Case No. 18-12376 KHK
                                                    )
                Debtor.                             )   Chapter 13
                                                    )
ALICE THOMAS,                                       )
                                                    )
                Plaintiff,                          )
v.                                                  )   Adv. Pro. No. 18-01093 KHK
                                                    )
SAMUEL I. WHITE, PC, et al.,                        )
                                                    )
                Defendants.                         )
                                                    )

                    MOTION TO DISMISS ADVERSARY PROCEEDING

        Wells Fargo Bank, N.A., d/b/a Wells Fargo Home Mortgage (“Wells Fargo”), in its

capacity as servicer for HSBC Bank USA, National Association, as Trustee for Nomura Asset

Acceptance Corporation, Mortgage Pass-Through Certificates, Series 2005-AR6, by its

undersigned counsel and pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, made

applicable to this adversary proceeding by Rule 7012 of the Federal Rules of Bankruptcy

Procedure, hereby moves to dismiss Debtor Alice Thomas’s (“Debtor”) Complaint (Dkt. No. 1)
Case 18-01093-KHK        Doc 12    Filed 10/09/18 Entered 10/09/18 16:19:05            Desc Main
                                   Document     Page 2 of 3


for failure to state a claim upon which relief can be granted. The grounds for this Motion are set

forth in the accompanying Memorandum in Support of Motion to Dismiss Adversary

Proceeding. A proposed Order is filed herewith.


Dated: October 9, 2018                       Respectfully submitted,



                                                 /s/ Jeffrey L. Tarkenton
                                             Jeffrey L. Tarkenton (VSB No. 20631)
                                             Pascal F. Naples (VSB No. 87849)
                                             Womble Bond Dickinson (US) LLP
                                             1200 Nineteenth Street, N.W.
                                             Suite 500
                                             Washington, DC 20036
                                             Tel: (202) 857-4450
                                             Fax: (202) 261-0050
                                             Email: Jeffrey.Tarkenton@wbd-us.com
                                             Email: Pascal.Naples@wbd-us.com

                                             Counsel for Wells Fargo Bank, N.A., d/b/a Wells
                                                Fargo Home Mortgage, in its capacity as
                                                servicer for HSBC Bank USA, National
                                                Association, as Trustee for Nomura Asset
                                                Acceptance Corporation, Mortgage Pass-
                                                Through Certificates, Series 2005-AR6




                                                2
Case 18-01093-KHK        Doc 12    Filed 10/09/18 Entered 10/09/18 16:19:05     Desc Main
                                   Document     Page 3 of 3


                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY on this 9th day of October, 2018, a copy of the foregoing Motion

to Dismiss Adversary Proceeding was served via the Court’s CM/ECF system upon all counsel

of record and by first class, U.S. mail, postage prepaid, upon the following:


                       Alice Thomas
                       6516 River Tweed Lane
                       Alexandria, VA 22312



                                                  /s/ Jeffrey L. Tarkenton
                                              Jeffrey L. Tarkenton




WBD (US) 44660841v1
